


110 HR 2286 : Bail Bond Fairness Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2286
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 26, 2007
			Received; read twice and referred to the Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, and
		  the Federal Rules of Criminal Procedure with respect to bail bond
		  forfeitures.
	
	
		1.Short titleThis Act may be cited as the
			 Bail Bond Fairness Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress makes the following findings:
				(1)Historically, the
			 sole purpose of bail in the United States was to ensure the defendant’s
			 physical presence before a court. The bail bond would be declared forfeited
			 only when the defendant actually failed to appear as ordered. Violations of
			 other, collateral conditions of release might cause release to be revoked, but
			 would not cause the bond to be forfeited. This historical basis of bail bonds
			 best served the interests of the Federal criminal justice system.
				(2)Currently,
			 however, Federal judges have merged the purposes of bail and other conditions
			 of release. These judges now order bonds forfeited in cases in which the
			 defendant actually appears as ordered but he fails to comply with some
			 collateral condition of release. The judges rely on Federal Rule of Criminal
			 Procedure 46(f) as authority to do so.
				(3)Federal Rule of
			 Criminal Procedure 46(e) has withstood repeated court challenges. In cases such
			 as United States v. Vaccaro, 51 F.3d 189 (9th Cir. 1995), the rule has been
			 held to authorize Federal courts specifically to order bonds forfeited for
			 violation of collateral conditions of release and not simply for failure to
			 appear. Moreover, the Federal courts have continued to uphold and expand the
			 rule because they find no evidence of congressional intent to the contrary,
			 specifically finding that the provisions of the Bail Bond Act of 1984 were not
			 intended to supersede the rule.
				(4)As a result, the
			 underwriting of bonds for Federal defendants has become virtually impossible.
			 Where once the bail agent was simply ensuring the defendant’s physical
			 presence, the bail agent now must guarantee the defendant’s general good
			 behavior. Insofar as the risk for the bail agent has greatly increased, the
			 industry has been forced to adhere to strict underwriting guidelines, in most
			 cases requiring full collateral. Consequently, the Federal criminal justice
			 system has been deprived of any meaningful bail bond option.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to restore bail
			 bonds to their historical origin as a means solely to ensure the defendant’s
			 physical presence before a court; and
				(2)to grant judges
			 the authority to declare bail bonds forfeited only where the defendant actually
			 fails to appear physically before a court as ordered and not where the
			 defendant violates some other collateral condition of release.
				3.Fairness in bail
			 bond forfeiture
			(a)(1)Section 3146(d) of title
			 18, United States Code, is amended by inserting at the end The judicial
			 officer may not declare forfeited a bail bond for violation of a release
			 condition set forth in clauses (i)–(xi), (xiii), or (xiv) of section
			 3142(c)(1)(B)..
				(2)Section 3148(a) of title 18, United
			 States Code, is amended by inserting at the end Forfeiture of a bail
			 bond executed under clause (xii) of section 3142(c)(1)(B) is not an available
			 sanction under this section and such forfeiture may be declared only pursuant
			 to section 3146..
				(b)Rule 46(f)(1) of
			 the Federal Rules of Criminal Procedure is amended by striking a
			 condition of the bond is breached and inserting the defendant
			 fails to appear physically before the court.
			
	
		
			Passed the House of
			 Representatives June 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
